Citation Nr: 1440256	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-48 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Gainesville, Florida



THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with treatment at Seven Rivers Regional Medical Center from March 19, 2010 through March 23, 2010.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the VAMC.  

A hearing was held at the RO before the undersigned Veterans Law Judge in January 2012.  

In January 2014, the Board remanded the listed issue for additional development.  The case has since returned to the Board.  

In a separate decision also dated in January 2014, the Board remanded the issue of a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).  That issue remains pending at the AOJ.  

The VBMS and Virtual VA folders have been reviewed.  


FINDINGS OF FACT

1.  The Veteran incurred medical expenses for private medical treatment at Seven Rivers Regional Medical Center from March 12, 2010 through March 23, 2010; the VAMC paid for expenses from March 12, 2010 to March 19, 2010.

2.  While the medical evidence suggests that the Veteran was stable for transfer as of March 19, 2010, the overall evidence shows that a VA or other federal facility was not feasibly available at that time.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for payment or reimbursement for the cost of private medical expenses at Seven Rivers Regional Medical Center from March 19, 2010 to March 23, 2010 are met.  38 U.S.C.A. 
§§ 1725, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 17.1000-17.1008 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Given the favorable decision in this claim, a detailed discussion regarding the applicability of VCAA and whether its requirements have been met is not needed.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013). 


Factual Background

On March 12, 2010, the Veteran was admitted to a non-VA facility with abdominal pain and found to have acute pancreatitis.  A March 18, 2010 critical care note includes an impression of acute resolving pancreatitis.  A March 19, 2010 critical care note indicates that he had no fever, but his white count continued to stay mildly elevated although it should have improved.  The impression included that of acute pancreatitis with ileus, ascites, anasarca and hypoalbuminemia, all related to same.  The Veteran was discharged on March 23, 2010. 

The discharging physician noted that he spoke with Dr. R. at VA prior to discharge and it sounded like the family had called over there wanting him transferred since they knew his previous history.  Dr. R. wanted to know if there was anything he could handle and if the patient was stable or not and needed to be transferred.  It was noted that the Veteran was actually coming along very well and did not need a transfer and could just follow up as an outpatient at VA.  

A review of VA records includes a March 15, 2010 VA telephone note that indicated that the Veteran's wife called and said the Veteran had been admitted to Seven Rivers Regional Medical Center on March 12th and was in the intensive care unit (ICU).  She asked if Dr. K. could call her back because she had some further information she needed to give her.  

A March 22, 2010 VA social work note indicated that the Veteran's wife called and said that the Veteran had been moved out of the ICU.  She had been trying to talk with VA staff via phone regarding transferring the patient to VA and had become very frustrated with her inability to reach them.  The social worker informed her of the transfer process of contacting the current facility transfer coordinator and having that person contact the VA's transfer coordinator.  

A March 22, 2010 VA addendum by Dr. K. indicated that he had been talking with the Veteran's wife and she wanted him transferred.  The physician explained the process to the wife, and she stated that she had gotten the process started.  

A "vendor contact" note dated March 23, 2010 indicated that the Gainesville transfer coordinator had been asked by the vendor and family to transfer the Veteran.  

On March 25, 2010, the Veteran was admitted to the VAMC.  The admission history noted that the Veteran was discharged from a private hospital on Tuesday before he felt he was ready.  He indicated that he wanted to be transferred to the VAMC, but they refused and discharged him home.  He was discharged on April 6, 2010 with a diagnosis of pancreatitis.  

In a June 2010 statement, the Veteran's spouse stated that, on Monday, March 15, 2010, she went to the hospital business office and told them that the Veteran was on VA health care with no other insurance and that she wanted him moved to the VAMC as soon as possible.  She talked with various people at VA (telecare nurses, 
social worker, primary care doctor and VA nurses).  She also left a message for the VA transfer coordinator who did not call her back.  

The Veteran's spouse further stated that, on Sunday, March 21st, the Veteran was moved to a regular room.  On Monday morning, she talked with the charge nurse at Seven Rivers who was working with VA to transfer him.  VA called and said that they were sending transportation, but then the doctor came in and said he was being released.  

At the January 2012 hearing, the Veteran and his spouse testified that they called VA multiple times.  They submitted phone records documenting the calls to the VAMC.  


Analysis

In April 2010, the Veteran submitted a claim for reimbursement of medical expenses.  In July 2010, VA approved expenses from March 13 to March 16, 2010.  The Veteran was subsequently approved to March 19, 2010.  

The clinical tracking record includes a note from a VA physician indicating that the records were reviewed and that it was clear that the emergency was over as of the March 15, 2010 clinical consultation note.  It was further noted that VA was being generous in extending payments up to March 19, 2010.  The Veteran perfected an appeal as to the denial of benefits from March 19, 2010 to March 23, 2010.  

When a Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment - specifically, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability or not. 

The Board acknowledges that the previous remand found the reimbursement claim inextricably intertwined with the pending claim for a TDIU rating.  In this regard, the Board notes that if TDIU were ultimately granted retroactive to the date of hospitalization, then § 1728 would be for consideration.  

On further review, however, that portion of the claim that was already paid was approved under § 1725.  Considering the favorable decision herein, the Board does not find it necessary to defer this claim any further.  

The Veterans Millennium Health Care and Benefits Act authorizes payment or reimbursement for qualifying emergency services provided for nonservice-connected conditions if certain requirements are met.  See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.  

To be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities, a veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public. 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(g) (not applicable here). 

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. 1728 for the emergency treatment provided. 

38 C.F.R. § 17.1002.  Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses. 

VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended.  For this purpose, VA considers that an emergency ends when the designated VA clinician at the VA facility has determined that, based on sound medical judgment, a veteran who received emergency treatment: (1) could have been transferred from the non-VA facility to a VAMC for continuation of treatment, or (2) could have reported to a VAMC for continuation of treatment.  38 C.F.R. § 17.1005(b).

Claims for payment or reimbursement of the costs of emergency treatment not previously authorized may be approved for continued, non-emergency treatment, only if: (1) the non-VA facility notified VA at the time the veteran could be safely transferred to a VA facility and the transfer of the veteran was not accepted, and (2) the non-VA facility made and documented reasonable attempts to request transfer of the veteran to VA , which means the non-VA facility contacted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VA and documented such contact in the veteran's progress/physicians' notes, discharge summary, or other applicable medical record.  38 C.F.R. § 17.1005(c).  

The treatment in question was not previously authorized and as set forth, the VAMC conceded that all of the requirements for payment of emergency services under 38 U.S.C.A. § 1725 were met for the period from March 12, 2010 to March 19, 2010.  They did not approve any payments beyond the date of stability.  

While the Veteran has asserted that he was not stable, even at discharge, the probative medical evidence suggests that he was stable for transfer as of March 19, 2010.  Thus, the question becomes whether he is entitled to reimbursement for continued non-emergency care.  

On review, it is somewhat unclear as to when the non-VA facility contacted the VAMC or whether they made reasonable attempts to transfer the Veteran.  The claims folder also does not contain detailed information regarding the actual availability of beds at the VAMC or whether the transfer was not accepted.  

In this regard, it appears that both the Veteran and his spouse were under the impression that he was in the process of being transferred when he was suddenly discharged.  

What is clear, however, is that the Veteran's spouse was in touch with VA and made numerous phone calls requesting that he be transferred.  This is supported by the lay statements and testimony of record, the phone log, and the information in the VA records indicating that the spouse had called, that she wanted him transferred, and that she was becoming frustrated by her inability to speak with VA staff.  The spouse's statement that she left a message for the transfer coordinator but did not receive a call back is considered credible.  

In resolving all reasonable doubt in the Veteran's favor, the circumstances of this case are tantamount to a finding that a VA facility was not feasibly available at the time the Veteran was stable.  That is, despite repeated requests from the family, the VAMC was not able to effectuate the transfer of the Veteran.  

Accordingly, on this record, the remaining benefit sought on appeal is granted.  


ORDER

Payment or reimbursement for the cost of private medical expenses incurred from March 19, 2010 to March 23, 2010 at Seven Rivers Regional Medical Center is granted, subject to the regulations governing the award of monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


